Citation Nr: 0103501	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for viral hepatitis.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
August 1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  This case was remanded by the Board in September 
2000.  The veteran thereafter testified before the 
undersigned at a hearing held at the RO in October 2000.

The Board notes that the veteran may have intended to raise a 
claim for service connection for psychiatric disability at 
his October 2000 hearing.  If he does desire to claim service 
connection for psychiatric disability, he should so inform 
the RO, which should respond appropriately to any 
communication received.


REMAND

With respect to the veteran's claims for service connection 
for hepatitis B and hepatitis C, the record reflects that the 
RO denied those claims on the basis that the claims are not 
well grounded.  During the pendency of the veteran's appeal 
but after the claims folder was forwarded to the Board by the 
RO, the Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became effective.  
This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Moreover, the Board notes that the veteran was afforded a VA 
examination in February 1998, at which time he was diagnosed 
with history of hepatitis.  Notably, however, the examiner 
did not review the claims file.  In addition, the examiner 
made clear that the diagnosis was being offered prior to 
review of the laboratory tests ordered in connection with the 
evaluation, since the results of those tests were still 
pending.  The Board notes that the referenced laboratory 
tests appear to show that the veteran was hepatitis A and AB 
antibody reactive, and hepatitis C antibody nonreactive.  
Notably, the examiner did not provide an addendum to the 
February 1998 examination report in light of the laboratory 
tests.
 
The Board also notes that the veteran, in a March 1999 
statement as well as in testimony at his October 2000 
hearing, indicated that pertinent treatment records exist at 
the VA Medical Center (VAMC) in New Orleans, Louisiana for 
1995.  While the record reflects that the RO requested and 
obtained VA treatment records starting from January 1997, 
there is no indication that the RO has attempted to obtain VA 
treatment records for prior to 1997.

The Board lastly notes that the veteran, at his October 2000 
hearing, reported that he was in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
decision by SSA to award the veteran disability benefits and 
the records upon which the award was based are potentially 
relevant to the veteran's claims and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records, which have not already been 
obtained.  The health care providers 
contacted should include the  
Charity Hospital System of 
Louisiana.  In any event, the RO 
should attempt to obtain treatment 
records from the VAMC in New 
Orleans, Louisiana, for the period 
from January 1995 to the present.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as copies of the 
record upon which the veteran's 
award or denial of SSA disability 
benefits was based, and copies of 
records associated with any 
subsequent disability determinations 
by the SSA.  

4.  Then, the RO should arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
his hepatitis B and hepatitis C.  
All indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
present hepatitis B or hepatitis C 
is etiologically related to service 
or to any disorder noted therein.  
The rationale for all opinions 
expressed should be provided.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.

5.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000.  

6.  The RO should then readjudicate 
the veteran's claims for service 
connection for hepatitis B and 
hepatitis C, and readjudicate the 
issue of whether new and material 
evidence has been submitted to 
reopen a claim for service 
connection for viral hepatitis.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

